Citation Nr: 1121978	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability of the right ring finger.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In connection with his appeal, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the Veteran's claims file.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Veteran asserts that he injured his right ring finger in service in 1972 when it got caught in a tray while he was placing a weapon back in its correct position, causing it to bleed and require stitches.  He also reports symptoms with the right finger to include pain and sleep disturbances, stiffness, tingling, and the presence of a scar. 

A service health record in April 1972 shows the Veteran had a dressing change to a wound on his right, fourth finger, and it was noted that he was to have daily dressing changes.

The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible.

In light of the Veteran's claim that he injured his right, ring finger in service and currently experiences pain in that finger, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present currently present injury residuals in the right hand, ring finger.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for hypertension, he has asserted multiple times that he sought treatment for hypertension within the first year of his separation from active duty.  He also submitted multiple Authorization and Consent to Release Information forms and correspondence with addresses for private physicians, to specifically include Dr. Nixon and Dr. Norton, noting that he has had difficulty obtaining records regarding treatment for his hypertension.  To date, the RO has made no attempt to obtain these records.  Medical records contemporaneous to the Veteran's separation from active duty are critical to establishing his claim.  Therefore, further development to obtain any outstanding records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include the records already identified by the Veteran.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and afford them an opportunity to submit the outstanding evidence.

2.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present abnormalities of the right ring finger.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each currently present abnormality of the right ring finger as to whether there is a 50 percent or better probability that the abnormality is etiologically related to the reported in-service incident in 1972 in which the Veteran was placing a weapon back into its correct position and damaged his finger.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


